{¶ 40} I concur in judgment only. I would affirm the judgment of the trial court, finding that both claims were time-barred by the statute of limitations. I would find that *Page 20 
Appellant's discovery in December 2002 that she had been authorized to make medical decisions on behalf of Mary Maxwell, coupled with her testimony that appellee hid that information from her and further prevented her from having contact with Ms. Maxwell, constituted the cognizable event which should have compelled her to investigate whether Appellee committed some wrongful act that proximately caused Ms. Maxwell's death. Because Appellant failed to file her initial complaint until May 2005, both the wrongful death and personal injury claims were time-barred by the applicable statutes of limitations.
(Baird, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution.) *Page 1